Exhibit 10.1

 

April 5, 2005

 

Re: Transition Arrangements

 

Dear Mr. Puorro:

 

We are proposing the following transition arrangements in recognition of your
service to New York Community Bancorp, Inc. (the “Holding Company”), New York
Community Bank (the “Bank”), their affiliates and their respective predecessors
(together, as constituted from time to time, the “Group”). The Group appreciates
your considerable contributions during the transition period following the
Roslyn Bancorp transaction.

 

On your agreement, this letter becomes your TRANSITION AGREEMENT (this
“Agreement”) with the Holding Company and the Bank.

 

1. Your Transition

 

Effective as of April 5, 2005, you are retiring from your positions as Executive
Vice President and Chief Financial Officer of both the Holding Company and the
Bank (as well as from any other position you may hold as a director, officer or
employee of any member of the Group). For your reference, we are attaching as
Annex 1 the form of the announcement we will be making in connection with your
departure.

 

2. Transition Benefits

 

Subject to the terms of this Agreement, you and we agree that your retirement
will be treated as an “Event of Termination” under Section 4(a) of your Amended
and Restated Employment Agreement, effective as of November 30, 2004 (your
“Existing Employment Agreement”), by and among the Holding Company, the Bank and
you.

 

As a result, you and we agree that your retirement entitles you to the following
under Section 4 of your Existing Employment Agreement and under any other plan,
contract or arrangement of the Group (together, your “Transition Benefits”):

 

  (a) A payment of $1,365,364.71, representing the lump sum payment contemplated
by Section 4(b) of your Existing Employment Agreement;

 

  (b) The medical, health and dental benefits contemplated by Section 4(c) of
your Existing Employment Agreement; and

 

  (c) The other payments and benefits listed on Annex 2, which represent all of
the other benefits and payments to which you are entitled under any plan,
contract or arrangement of the Group.

 

3. Release

 

You will not be entitled to your Transition Benefits until (a) you execute and
deliver to the Holding Company a release in the form of Annex 3 (the “Release”)
and (b) the Release becomes effective. If the Release has not been executed and
delivered to the Holding Company within 21 days of the date of this letter or if
the Release is validly revoked, this Agreement will become void and have no
further effect. Executing the Release will significantly affect your rights, and
we strongly advise you to consult with your own counsel before doing so.



--------------------------------------------------------------------------------

4. Other Agreements

 

The Noncompetition Agreement, dated as of the 27th day of June, 2003 (your
“Existing Noncompetition Agreement”), between the Holding Company (for itself
and as successor to Roslyn Bancorp, Inc.), the Bank (for itself and as successor
to The Roslyn Savings Bank) and you, continues in full force and effect and you
specifically reaffirm the effectiveness of your Existing Noncompetition
Agreement. For purposes of Section 4(c) of your Existing Noncompetition
Agreement, the reference to the “New Employment Agreement” will be deemed to be
to this Agreement.

 

The terms of your Existing Employment Agreement that apply after termination of
your employment will continue in effect (except that you and we have agreed the
amounts owed and benefits to be provided to you under Section 4). For the
avoidance of doubt, this Agreement is intended to constitute the termination of
your participation in any deferred compensation plan established by your
Existing Employment Agreement and the payment in full of any deferred
compensation owed thereunder in accordance with Section 409A of the Internal
Revenue Code and Notice 2005-1 thereunder.

 

This Agreement contains the entire agreement among the Holding Company, the Bank
and you with respect to the subject matter hereof, and it is the complete, final
and exclusive embodiment of our agreement with regard to this subject matter
hereof. This Agreement is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
amended except in writing signed by all parties.

 

4. Miscellaneous

 

If any party should waive any breach of any provisions of this Agreement, such
party shall not thereby be deemed to have waived any preceding or succeeding
breach of the same or any other provision of this Agreement. This Agreement and
any rights or obligations hereunder may be assigned by the Holding Company and
the Bank to any successor in interest to the business of the Holding Company or
the Bank. You may not assign this Agreement. The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement nor to affect the meaning thereof.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

 

Any payments made pursuant to this Agreement are subject to and conditioned upon
compliance with 12 U.S.C. §1828(k) and any rules and regulations promulgated
thereunder, including 12 C.F.R. Part 359.

 

This Agreement is intended to satisfy the requirements of Section 409A of the
Internal Revenue Code in all respects. However, Section 409A is new, subject to
limited legislative history and subject to regulatory interpretation. To the
extent any provision of this Agreement would not comply with that Section, it is
hereby superceded and modified as necessary to comply (such modification to be
determined in the good faith discretion of Holding Company after consultation
with you).

 

*    *    *



--------------------------------------------------------------------------------

If this letter properly sets forth our understanding, please sign both copies
and return them to us. This letter will be a binding agreement on our receipt.

 

We wish you luck in your future undertakings.

 

NEW YORK COMMUNITY BANCORP, INC. By:  

/s/ Joseph R. Ficalora

--------------------------------------------------------------------------------

    Joseph R. Ficalora NEW YORK COMMUNITY BANK. By:  

/s/ Joseph R. Ficalora

--------------------------------------------------------------------------------

    Joseph R. Ficalora

 

Accepted and agreed: MICHAEL P. PUORRO

/s/ Michael P. Puorro

--------------------------------------------------------------------------------

WITNESS:

/s/ Darlene Solomon

--------------------------------------------------------------------------------

Darlene Solomon